Citation Nr: 0840218	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-13 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1961 to September 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDING OF FACT

The veteran has Level II hearing loss in his right ear, at 
worst, although it was also Level I when most recently 
tested.  The veteran has Level XI hearing loss in his left 
ear, at worst, reflecting hearing impairment from his most 
recent audiological testing.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2006.  These letters informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying his claim for service connection, the downstream 
disability rating and effective date elements of this claim 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claim is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102.  Overall, even 
though VA, under Sanders, may have erred by not providing 
Dingess notice, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letters 
sent to the veteran in March 2006 do not meet the 
requirements of Vazquez-Flores and are insufficient as to 
content and timing, creating a presumption of prejudice.  
Nevertheless, this presumption is rebutted.

The veteran was provided correspondence regarding what was 
needed to support his claim for a higher rating.  
Specifically, the March 2007 SOC lists the requirements for 
obtaining a higher rating for his bilateral hearing loss 
under 38 C.F.R. §§ 4.85-4.86, Diagnostic Code 6100, obviating 
the need for another VCAA notice letter to address these same 
criteria.  It is reasonable to expect him to understand from 
the various letters from the RO what was needed to support 
his claim.  And of equal or even greater significance, 
he demonstrated actual knowledge of what was needed to 
support his claim as reflected in his statements and 
correspondence.  Quite significantly, he provided VA 
treatment audio evaluation records in furtherance of his 
claim.  So the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  Consequently, the 
Vazquez-Flores requirements have been met, thus requiring no 
further development regarding the duty to notify.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, and 
arranged for a VA compensation examination to assess the 
severity of his bilateral hearing loss disorder.  The need 
for a more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examination of the veteran's bilateral hearing loss was in 
July 2006, so relatively recently.  Consequently, another 
examination to evaluate the severity of his bilateral hearing 
loss is not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of the condition.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.

Analysis - Disability Evaluation Greater than 10 Percent for 
Bilateral 
Hearing Loss

The veteran's bilateral hearing loss disorder is currently 
rated as 10-percent disabling under Diagnostic Code 6100.  He 
contends that his hearing loss is more severely disabling 
than currently rated.  He filed a claim for an increased 
rating in February 2006.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

With respect to the claim for his bilateral hearing loss 
disorder, he is not appealing his initial rating assigned in 
a previous rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this 
case, February 2005 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).

Notably, the veteran contests the manner in which the VA 
compensation examination was performed, because he is now 
wearing hearing aids as prescribed by his physician.  See  
his May 2007 substantive appeal (VA Form 9).  However, a 
layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

It is important for the veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

The veteran had a VA audiology examination in July 2006.  His 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
50
45
50
LEFT

85
85
80
85

The average puretone threshold was 45 decibels in the right 
ear and 84 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 46 percent in the left ear.  

Applying the results of that July 2006 VA examination to 
Table VI yield values of Level II hearing impairment for his 
right ear and Level IX hearing impairment for his left ear.  
However, pursuant to 38 C.F.R. § 4.86(a), since the puretone 
thresholds for the left ear are each 55 decibels or more, 
either Table VI or Table VIa may be applied, whichever 
results in the higher numeral.  Table VIa yields only a value 
of Level VIII hearing loss for the left ear.  As such, the 
higher value for his left ear appears to be Level IX hearing 
loss under Table VI, and is consequently used.  Applying 
these values to Table VII indicates his bilateral hearing 
loss is only 10 percent disabling.  

The veteran had a VA treatment audiology evaluation in 
February 2006.  Unfortunately, that audiogram appears to be 
incomplete in its evaluation, failing , to assess all 
puretone thresholds, specifically the threshold for 3000 Hz 
frequency in both ears.  It is therefore inadequate for 
rating purposes of 38 C.F.R. § 4.85.  

The veteran also had a private treatment audiology evaluation 
in May 2007.  
His puretone thresholds for the audiogram from May 2007, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

40
55
50
55
LEFT

85
85
75
75

The average puretone threshold for those frequencies was 50 
decibels in the right ear and 80 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 32 percent in the left ear.  

Applying the results of that May 2007 private evaluation to 
Table VI yield values of Level I hearing impairment for his 
right ear and Level XI hearing impairment for his left ear.  
However, again pursuant to 38 C.F.R. § 4.86(a), since the 
puretone thresholds for the left ear are each 55 decibels or 
more, either Table VI or Table VIa may be applied, whichever 
results in the higher numeral.  Table VIa yields only a value 
of Level VII for the left ear.  As such, the higher value for 
his left ear appears to be Level XI hearing impairment under 
Table VI, and is consequently used.  However, applying these 
values to Table VII indicates his bilateral hearing loss is 
again only 10 percent disabling.  

Moreover, even assuming that the right ear still warranted 
assignment for the more severe Level II hearing impairment, 
provided by the earlier, July 2006 VA examination, and 
further assuming his left ear was assigned its worst known 
severity, of Level XI hearing impairment, this would still be 
of no avail to his claim for a higher evaluation.  Indeed, 
applying these worst values for both ears, respectively, to 
Table VII would only produce a rating of 10 percent hearing 
loss disability.  

Also worth mentioning, a February 2002 VA audiological 
treatment note included audiometric findings of pure tone 
hearing threshold levels that are shown in graphic form 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 (2008) in order to determine the severity of any 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  
Furthermore, even if not precluded, a visual analysis of that 
report does not show unambiguously that a rating higher than 
10 percent is warranted based on those results.  

Consequently, the preponderance of the evidence is against 
the veteran's claim for a disability rating higher than 10 
percent for his bilateral hearing loss, in turn meaning there 
is no reasonable doubt to resolve in his favor.  38 C.F.R. 
§ 4.3.  Simply stated, the results of his hearing 
evaluations, do not provide an objective basis for granting a 
higher rating.  

The Board cannot otherwise "stage" the veteran's rating 
under Hart.  His bilateral hearing loss disorder has never 
been more than 10 percent disabling at any time since 
February 2005 (one year prior to filing his current claim).  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for a rating higher than 10 percent for bilateral 
hearing loss is denied.



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


